Citation Nr: 0721694	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  04-41 483A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for gastroesophageal 
disease (GERD), to include acid reflux and hiatal hernia.  

4.  Entitlement to service connection for irritable bowel 
syndrome, to include abdominal pain.

5.  Entitlement to service connection for chest pain.

6.  Entitlement to service connection for a low back 
disorder.

7.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

8.  Entitlement to nonservice-connected pension benefits.  
REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

The veteran served in the Kansas Army National Guard from 
August 1991 to August 1994, and she had active duty service 
from September 1994 to June 1996.  

This matter comes before the Board of Veteran's Appeal (BVA 
or Board) on appeal from April 2004, March 2005, October 
2005, and May 2006 decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wichita, Kansas, which 
denied the benefits sought on appeal.  The veteran appealed 
that decision to BVA, and the case was referred to the Board 
for appellate review.

The issues of entitlement to service connection for GERD and 
for nonservice-connected pension benefits will be addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to currently have migraine 
headaches that are causally or etiologically related to her 
military service.  
3.  The veteran has not been shown to currently have tinnitus 
that is causally or etiologically related to her military 
service.  

4.  The veteran has not been shown to currently have 
irritable bowel syndrome that is causally or etiologically 
related to her military service.

5.  The veteran has not been shown to currently have chest 
pain that is causally or etiologically related to her 
military service.

6.  The veteran has not been shown to currently have a low 
back disorder that is causally or etiologically related to 
her military service.  

7.  The veteran is not shown to have engaged in combat with 
the enemy or to have been a prisoner of war (POW) during her 
period of service.

8.  The veteran is not shown to have PTSD that is causally or 
etiologically related to her military service.


CONCLUSIONS OF LAW

1.  Migraine headaches were not incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2006). 

2.  Tinnitus was not incurred in active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006). 

3.  Irritable bowel syndrome was not incurred in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2006). 

4.  Chest pain was not incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2006). 

5.  A low back disorder was not incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2006). 

6.  PTSD was not incurred in active service.  38 U.S.C.A. §§ 
1110, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the RO did provide the appellant with notice in 
March 2003, May 2003, October 2004, and February 2006, prior 
to the initial decisions on the claims in April 2004, March 
2005, and May 2006.  Therefore, the timing requirement of the 
notice as set forth in Pelegrini has been met and to decide 
the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate her claims for service connection.  
Specifically, the October 2003, October 2004, and February 
2006 letters stated that in order to establish service 
connection the evidence must show that she had an injury in 
military service or a disease that began in, or was made 
worse during military service, or that there was an event in 
service that caused injury or disease; that she has a current 
physical or mental disability; and, that there is a 
relationship between her current disability and an injury, 
disease, or event in military service.  Additionally, the 
November 2004, June 2005, and July 2006 statements of the 
case (SOC) and the March 2005 and January 2007 supplemental 
statements of the case (SSOC) notified the veteran of the 
reasons for the denial of her application and, in so doing, 
informed her of the evidence that was needed to substantiate 
her claims. 

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the October 2004 and February 
2006 letters indicated that reasonable efforts would be made 
to help her obtain evidence necessary to support her claims 
and that VA was requesting all records held by Federal 
agencies, including service medical records, military 
records, and VA medical records.  The veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on her claims.

The RO also informed the veteran about the information and 
evidence that she was expected to provide.  Specifically, the 
March 2003, October 2004, and February 2006 letters notified 
the veteran that she must provide enough information about 
her records so that they could be requested from the agency 
or person that has them.  The March  2003, October 2004, and 
February 2006 letters also requested that she complete and 
return the enclosed VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, if there were any private medical records that she 
would like VA to obtain on her behalf.  In addition, the 
October 2004 and February 2006 letters stated that it was the 
veteran's responsibility to ensure that VA receives all 
requested records that are not in the possession of a Federal 
department or agency.  The October 2004 letter further stated 
that it was still her responsibility to support her claims 
with appropriate evidence.

Although the notice letters that were provided to the veteran 
did not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to her 
claims.  In this regard, the RO has informed the appellant in 
the rating decisions, SOCs, and SSOCs of the reasons for the 
denial of her claims and, in so doing, informed her of the 
evidence that was needed to substantiate those claims.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all the requirements is 
harmless error. 

In addition, the Board notes that there are certain 
additional notification procedures that must be followed 
because the veteran has claimed entitlement to service 
connection for PTSD based on personal trauma.  Specifically, 
VA regulations provide that VA will not deny a PTSD claim 
that is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  See 38 C.F.R. § 3.304(f)(3); Patton v. West, 12 
Vet. App. 272, 278 (1999).  

In this case, the a May 2003 letter was sent in connection 
with the veteran's claim for service connection for PTSD 
based on sexual assault.  The May 2003 letter informed the 
veteran that she should submit a statement describing the 
assault as well as lay statements from people who witnessed 
or knew about the event or knew about changes in her behavior 
or actions following the event.  The November 2004 SOC also 
specifically provided the veteran with the text of 38 C.F.R. 
§ 3.304(f)(3).  As such, the Board finds that the veteran has 
been sufficiently advised that alternative evidentiary 
sources may help verify her stressors, and she was provided a 
sufficient opportunity to submit such evidence to VA or to 
advise VA of any potential sources of such evidence.  
Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that a May 2006 letter informed her that a disability rating 
was assigned when a disability was determined to be service-
connected and that such a rating could be changed if there 
were changes in her condition.  The May 2006 letter also 
explained how disability ratings and effective dates were 
determined. 

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records as well as all available VA and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the veteran's claims.  The veteran's Social 
Security Administration (SSA) records have also been obtained 
and associated with the claims file.  

The Board does observe that the veteran has not been afforded 
a VA examination in connection with her claims for service 
connection for migraine headaches, tinnitus, irritable bowel 
syndrome, chest pain, a low back disorder, and PTSD.  Under 
the law, an examination or medical opinion is considered 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but (1) contains competent lay or medical evidence of 
a current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  
38 C.F.R. § 3.159(c)(4).

A VA examination is unnecessary to decide these claims for 
service connection because such an examination would not 
provide any more information than is already associated with 
the claims file.  As will be discussed below, the veteran has 
not been shown to have an event, disease, or injury to which 
current migraine headaches, tinnitus, and PTSD could be 
related.  Nor does she have a current diagnosis of irritable 
bowel syndrome, a chest disorder, or a low back disorder.  
The record contains no probative evidence that demonstrates 
otherwise.  Therefore, because there is no event, injury, or 
disease in service to which a current disorder could be 
related, the Board finds that a VA examination is 
unnecessary.  38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an inservice event, injury, or disease).  

VA has also assisted the veteran throughout the course of 
this appeal by providing her with SOCs and SSOCs, which 
informed her of the laws and regulations relevant to her 
claim.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).


A.  Migraine Headaches

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for migraine 
headaches.  The veteran's service medical records are 
negative for any complaints, treatment, or diagnosis of such 
a disorder.  Moreover, the medical evidence of record does 
not show that she sought treatment for migraine headaches 
immediately following her period of service or for many years 
thereafter.  Therefore, the Board finds that migraine 
headaches did not manifest in service or within one 
thereafter.

With regard to the years-long evidentiary gap in this case 
between active service and the earliest complaints of 
migraine headaches, the Board notes that this absence of 
evidence constitutes negative evidence tending to disprove 
the claim that the veteran had an injury or disease in 
service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first complaints or symptoms of 
migraine headaches is itself evidence which tends to show 
that migraine headaches did not have their onset in service 
or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that migraine 
headaches manifested during service or within close proximity 
thereto, the medical evidence of record does not link the 
veteran's current headaches to her military service.  As 
noted above, the medical evidence does not show that there 
was an event, disease, or injury in service to which a 
current disorder could be related.  See 38 C.F.R. 
§ 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 
517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
in-service event, injury, or disease).  Nor is there is any 
competent evidence of record, medical or otherwise, which 
links any current disorder to a disease or injury in service.  
The appellant's assertions are the only evidence contained in 
the claims file showing that her current migraine headaches 
are causally or etiologically related to her military 
service.  The appellant is not a medical professional, and 
therefore her beliefs and statements about medical matters do 
not constitute competent evidence on matters of medical 
etiology or diagnosis and absent a professional medical 
opinion linking a current disorder to service, service 
connection cannot be granted.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Therefore, the Board finds that 
migraine headaches did not manifest during service and have 
not been shown to be causally or etiologically to an event, 
disease, or injury in service.  Accordingly, service 
connection for migraine headaches is not warranted.


B.  Tinnitus 

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for tinnitus.  
The veteran's service medical records are negative for any 
complaints, treatment, or diagnosis of such a disorder.  
Moreover, the medical evidence of record does not show that 
she sought treatment for tinnitus immediately following her 
period of service or for many years thereafter.  The Board 
finds this gap in time significant, and, as noted above with 
regard to the claim for service connection for migraine 
headaches, it weighs against the existence of a link between 
the veteran's tinnitus and her time in service.  Cf. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in 
an aggravation context, that the Board may consider a 
prolonged period without medical complaint when deciding a 
claim).  Therefore, the Board finds that tinnitus did not 
manifest during his period of service or for many years 
thereafter.

In addition to the lack of evidence establishing that 
tinnitus manifested during service or for many years 
thereafter, the medical evidence does not show the veteran to 
currently have tinnitus that is related to her military 
service.  The medical evidence of record does not show that 
the veteran has complained of, been treated for, or diagnosed 
with tinnitus following her separation from service.  Thus, 
the medical evidence of record does not establish that the 
veteran has a current diagnosis of a tinnitus.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Because the 
medical evidence does not establish that the veteran has a 
current diagnosis of tinnitus in this case, the Board finds 
that the veteran is not entitled to service connection for 
tinnitus. 


C.  Irritable Bowel Syndrome and Chest Pain

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for irritable 
bowel syndrome and chest pain.  The Board does acknowledge 
that the veteran was treated for chronic abdominal pain in 
service and that she was noted as having possible irritable 
bowel syndrome in April 1995.  She was also seen with 
complaints of chest pain in service.  However, her May 1996 
separation examination found her heart, vascular system, 
lungs, chest, abdomen, and viscera to be normal.  Thus, any 
symptomatology the veteran may have experienced in service 
appears to have been acute and transitory and to have 
resolved without residuals prior to her separation.  
Therefore, the Board finds that irritable bowel syndrome and 
chest pain, if any, did not have its onset in service.

In addition, the medical evidence of record does not show 
that the veteran has sought treatment for or has been 
diagnosed with irritable bowel syndrome or a chest disorder 
following her period of service.  The Board does observe that 
VA medical records dated in April 2004 document her as having 
substernal chest pain.  However, to the extent the veteran 
has chest pain, the Board notes that pain alone, without a 
diagnosed related medical condition, does not constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Thus, the 
medical evidence of record does not establish that the 
veteran has a current diagnosis of irritable bowel syndrome 
or a chest disorder.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Because the 
medical evidence does not establish that the veteran has a 
current diagnosis of irritable bowel syndrome or a chest 
disorder in this case, the Board finds that the veteran is 
not entitled to service connection for irritable bowel 
syndrome or chest pain. 


D.  Low Back Disorder

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a low back 
disorder.  The veteran's service medical records do show that 
the veteran complained of low back pain in June 1995 
following a bike accident.  However, the remainder of her 
service medical records are negative for any complaints, 
treatment, or diagnosis of a back disorder.  In fact, her May 
1996 separation examination found her spine to be normal, and 
she denied having a medical history of recurrent back pain.  
Thus, any symptomatology the veteran may have experienced in 
service appears to have been acute and transitory and to have 
resolved without residuals prior to her separation.  
Moreover, the record shows that there were no complaints, 
treatment, or diagnosis of a back disorder following the 
veteran's separation from service.  Therefore, the Board 
finds that a chronic back disorder, if any, did not have its 
onset in service.

In addition to the lack of evidence establishing that a low 
back disorder had its onset in service, the medical evidence 
does not show the veteran to currently have a back disorder 
that is related to her military service.  The medical 
evidence of record does not show that the veteran has 
complained of, been treated for, or diagnosed with a back 
disorder following her separation from service.  The Board 
does observe that the veteran's recent treatment records 
document her as having low back pain.  However, to the extent 
the veteran has back pain, the Board notes that pain alone, 
without a diagnosed related medical condition, does not 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  
Thus, the medical evidence does not establish that the 
veteran has a current diagnosis of a back disorder.  Because 
the medical evidence does not establish that the veteran has 
a current diagnosis of a back disorder in this case, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for a back 
disorder.


E.  PTSD

Service connection for PTSD requires a medical diagnosis of 
the disorder, credible supporting evidence of the claimed in-
service stressor actually occurred, and a link, as 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" or was a POW as established by official 
records, including recognized military combat citations or 
other supportive evidence.  If the VA determines that the 
veteran engaged in combat with the enemy or was a POW and the 
alleged stressor is combat or POW related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions or hardships 
of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  
If, however, the VA determines that the veteran did not 
engage in combat with the enemy or was a POW, or that the 
veteran engaged in combat with the enemy or was a POW, but 
the alleged stressor is not combat or POW related, the 
veteran's lay testimony by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates the veteran's statements or testimony.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).
If a PTSD claim is based on claimed in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in these sources.  Examples of behavior changes that 
may constitute credible evidence of the stressor include, but 
are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  VA will not deny a PTSD 
claim that is based on in-service personal assault without 
first advising the claimant that evidence from sources other 
than the veteran's service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor and allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential sources of 
such evidence.  VA may submit any evidence that it receives 
to an appropriate medical or mental health professional for 
an opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3) (2006).

In Patton v. West, 12 Vet. App. 272 (1999), the United States 
Court of Appeals for Veterans Claims (the Court) held that 
special consideration must be given to claims for PTSD based 
on personal assault.  In particular, the Court held that the 
provisions in M21-1, Part III, 5.14(c), which address PTSD 
claims based on personal assault, are substantive rules that 
are the equivalent of VA regulations and must be considered.  
See also YR v. West, 11 Vet. App. 393, 398-99 (1998).

Paragraph 5.14c states that, in cases of sexual assault, 
development of alternate sources for information is critical.  
There is provided an extensive list of alternative sources 
competent to provide credible evidence that may support the 
conclusion that the event occurred, to include medical 
records, military or civilian police reports, reports from 
crisis intervention centers, testimonial statements from 
confidants, and copies of personal diaries or journals.  See 
M21-1, Part III, 5.14(c)(8).  Also of particular pertinence 
are the provision of subparagraphs (8) and (9) of Section 
5.14 which state that "(b)ehavior changes that occurred at 
the time of the incident may indicate the occurrence of an 
in-service stressor."  The Court in Patton stated that such 
changes in behavior should be examined and clinically 
interpreted to determine whether they constitute evidence of 
"(v)isits to a medical or counseling clinic or dispensary 
without a specific diagnosis or specific ailment."

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for PTSD.  At 
the outset, the Board finds that the veteran did not engage 
in combat with the enemy during active service.  The 
veteran's duties as verified by service personnel records 
have not been recognized as combat-related.  In this regard, 
there is no indication in her personnel records that she was 
assigned to or participated in combat duties.  Nor do her 
service records show that she received any awards or 
decorations indicative of combat service, such a Bronze Star 
with V Device or Purple Heart.  The Board does acknowledge 
that the veteran has been awarded several medals, including 
the National Defense Medal and the Army service ribbon; 
however, none of those awards are indicative of combat.  As 
such, the Board finds that the veteran is not shown to have 
engaged in combat with the enemy.  

As the record contains no evidence that the veteran engaged 
in combat with the enemy during active service, and she has 
not contended, nor has the evidence established that she was 
a POW, there must be credible supporting evidence of record 
that the alleged stressors actually occurred in order to 
warrant service connection.  Although the veteran has claimed 
that she was exposed to traumatic stressors during his period 
of service, these alleged stressors have not been verified.  

In particular, the veteran has claimed that she was sexually 
assaulted by her female roommate during her period of active 
duty service in September 1995.  A United States Army 
Criminal Investigation Report does show that an investigation 
began when the veteran made a statement in September 1995 
alleging that she had witnessed two females, one of whom was 
her roommate, engaging in sexual activity in a barracks room.  
The veteran's roommate denied this allegation and described 
some of the difficulties that she and the veteran were 
having, especially in regards to keeping the room clean.  The 
other female who was purported to be part of that incident 
could not be located.  Another person was interviewed who 
attested to the difficulties between the veteran and her 
roommate, and a different person stated she had known the 
veteran since basic training and thought that she had a 
tendency to exaggerate the truth.  Based on the 
inconsistencies in these statements and the difficult 
relationship the veteran had with her roommate, the veteran 
underwent a polygraph examination, which showed that she was 
deceptive when answering questions regarding a sexual 
relationship with her roommate.  The veteran later confessed 
during the course of the investigation that she had had a 
sexual relationship with her roommate on two different 
occasions in December 1994.  The results of the investigation 
showed that the veteran was given a written admonition for 
indecent acts and sodomy that occurred in December 1994 and 
from July 1, 1995, to September 20, 1995, and it was 
established that she had engaged in consensual sexual 
activity.  As such, the evidence shows that the veteran was 
not sexually assaulted by her roommate in service.

In addition, the veteran reported witnessing a friend drown 
while she was in Panama.  However, the veteran's service 
records do not show that she ever served in Panama.  In fact, 
her DD 214 specifically indicated that she did not have any 
foreign or sea service.  The Board does observe that the 
veteran submitted a photocopy of a postcard with a picture of 
the Panama Canal.  The postcard had a postmark from the Air 
Force Postal Service dated in March 1993.  However, even 
assuming that the postcard establishes that she was in 
Panama, there is no evidence showing that she witnessed a 
friend drown while she was there.  The veteran has not 
provided any additional information necessary to verify the 
alleged stressor, despite the notice discussed above that 
informed her such information was necessary to substantiate 
her claim.  The veteran has provided nothing more than a 
general assertion so that an attempt at verifying this 
stressor could not be made.  

VA is unable to verify any of the veterans's claimed in-
service stressors, and her lay testimony is insufficient, 
standing alone, to establish service connection.  Cohen v. 
Brown, 10 Vet. App 128, 147 (1997) (citing Moreau, 9 Vet. 
App. at 395).  Thus, because none of the veteran's previous 
diagnoses of PTSD were based upon a verified in-service 
stressor, the claim for service connection for PTSD must be 
denied.  Therefore, the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for PTSD.  


F.  Conclusion

Because the preponderance of the evidence is against the 
veteran's claims, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for migraine headaches, tinnitus, irritable bowel 
syndrome, chest pain, a low back disorder, and PTSD is not 
warranted.  The veteran is not a medical professional 
competent to render an opinion on matters of medical etiology 
or diagnosis and absent a professional medical opinion 
linking a current disorder to verified stressors, service 
connection cannot be granted.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).


ORDER

Service connection for migraine headaches is denied.

Service connection for tinnitus is denied.  

Service connection for irritable bowel syndrome is denied.

Service connection for chest pain is denied.

Service connection for a low back disorder is denied.

Service connection for PTSD is denied.




REMAND

Reasons for Remand:  To provide the veteran proper notice and 
to afford her a VA examination.

As discussed above, the law provides that the VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires the VA to 
assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  Such 
assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2006).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure by the BVA to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA would seek to provide and 
which evidence the claimant is to provide, is remandable 
error.  In this case, it does not appear that the veteran has 
been notified of the law in connection with her claim for 
nonservice-connected pension benefits.  In this regard, the 
Board notes that the record does not include a document sent 
in connection with that claim that discusses the duty to 
notify and to assist or the evidence necessary to 
substantiate her claim for nonservice-connected pension 
benefits.  The Court has indicated that such specific notice 
is required to comply with the law. Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

In addition, the Board notes that the veteran has not been 
afforded a VA examination in connection with her claim for 
service connection for GERD.  The veteran's service medical 
records indicate that she was treated for chronic abdominal 
pain as well as nausea and vomiting.  In fact, it was noted 
in November 1995 that she had intolerance to food during 
breakfast and dinner, and the treating physician's impression 
was possible post-viral gastroparesis.  In addition, recent 
VA medical records do show that the veteran has been 
prescribed omeprazole to lower her stomach acid.  However, 
the evidence of record does not include a medical opinion 
addressing whether she currently has GERD that is related to 
her symptomatology in service.  Therefore, the Board finds 
that a VA examination and medical opinion are necessary to 
determine the nature and etiology of any GERD that may be 
present.

Lastly, the Board notes that to establish basic eligibility 
for nonservice-connected VA pension benefits, a veteran must 
have served in the active military, naval, or air service: 
for a period of 90 days or more during a period of war; 
during a period of war and be discharged or released from 
such service for a service-connected disability; for a period 
of 90 days or more and such period either began or ended 
during a period of war; or, for an aggregate of 90 days or 
more in two or more separate periods of service during more 
than one period of war period.  See 38 U.S.C.A. § 1521(j) 
(West 2002); 38 C.F.R. § 3.3(a) (2006).

In this case, the veteran served in the Kansas Army National 
Guard from August 1991 to August 1994.  She had active duty 
for training from August 1991 to April 1992 and also served 
on active duty from September 1994 to June 1996.  As such, 
the veteran served on active duty for a period of 90 days or 
more during a period of war.  However, the Board notes that 
the October 2005 decision currently on appeal denied the 
veteran's claim for nonservice-connected pension benefits on 
the ground that she did not serve the shorter of either 
twenty-four months of continuous active duty or completion of 
the full period for which she was called or ordered to active 
duty.  The December 2006 SOC specifically cited 38 C.F.R. § 
3.12a.

In order to be eligible for certain VA benefits, a service 
member who initially enters service after September 7, 1980, 
must perform a "minimum active-duty requirement;" either 24 
months of continuous active duty or the full period for which 
the service member was called or ordered to active duty.  An 
exception may be granted if the service member was discharged 
or released because of an early out or hardship (10 U.S.C.A. 
§§ 1171 or 1173); was discharged or released for a service-
connected disability directly due to service; or, has a 
compensable service-connected disability.  38 U.S.C.A. § 
5303A; 38 C.F.R. § 3.12a.

In this case, the veteran did not have 24 months of 
continuous active duty service, and she did not complete the 
full period of active duty for which she enlisted.  In this 
regard, the Board notes that the veteran enlisted in the 
Regular Army in September 1994 for a period of five years.  
Her DD 214 indicates that she was separated from service due 
to a personality disorder in June 1996 and that she did not 
complete her first full term of service.  In addition, the 
veteran does not currently have any service-connected 
disabilities.  

Nevertheless, the Board notes that issue of entitlement to 
service connection for GERD is being remanded.  A decision on 
that claim could change the outcome of the veteran's claim 
for nonservice-connected pension benefits because a 
compensable service-connected disability would exclude her 
from the minimum active duty requirements under 38 C.F.R. 
§ 3.12a.  As such, the service connection claim is 
inextricably intertwined with the nonservice-connected 
pension benefits claim currently on appeal.  For this reason, 
the service connection question must be resolved prior to 
resolution of the issue of nonservice-connected pension 
benefits.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (the prohibition against the adjudication of claims 
that are inextricably intertwined is based upon the 
recognition that claims related to each other should not be 
subject to piecemeal decision-making or appellate 
litigation). 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should send the veteran a 
notice letter in connection with her 
claim for nonservice-connected pension 
benefits.  The letter should inform him 
of the information and evidence that is 
necessary to substantiate the claim; (2) 
inform her about the information and 
evidence that VA will seek to provide; 
(3) inform her about the information and 
evidence she is expected to provide; and 
(4) ask her to provide any evidence in 
her possession that pertains to the 
claim.

2.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any GERD that is present.  
Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the veteran's 
service medical records.  The examiner 
should indicate whether the veteran has a 
current diagnosis of GERD, and if so, 
whether it is at least as likely as not 
that the current disorder is causally or 
etiologically related to the her 
symptomatology in service or is otherwise 
related to service.  

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board. 
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2006), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence, and the claims for 
service connection for GERD and for 
non-service-connected pension should be 
reajudicated.  If the benefits sought are 
not granted, the veteran and her 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until she is notified.



____________________________________________
KATHLEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


